 
 
II 
109th CONGRESS 2d Session 
S. 3988 
IN THE SENATE OF THE UNITED STATES 
 
September 28, 2006 
Mr. Obama introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs 
 
A BILL 
To amend titles 10 and 38, United States Code, to improve benefits and services for members of the Armed Forces, veterans of the Global War on Terrorism, and other veterans, to require reports on the effects of the Global War on Terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lane Evans Veterans Health and Benefits Improvement Act of 2006. 
IBenefits and Services for Members of the Armed Forces and Veterans 
101.Medical care and services for veterans of future conflicts for mental health conditions for which evidence is insufficient to establish a service-connection 
(a)EligibilityParagraph (1) of section 1710(e) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(F)Subject to paragraphs (2) and (3), a veteran who served on active duty as described in subparagraph (D) during a period of war, or after the date, specified in that subparagraph is also eligible for— 
(i)a mental health evaluation to be provided by the Secretary not later than 30 days after the date of the request of the veteran for such evaluation; and 
(ii)hospital care, medical services, nursing home care, and family and marital counseling for any mental health condition identified pursuant to such evaluation, notwithstanding that there is insufficient medical evidence to conclude that such condition is attributable to such service. . 
(b)Limitations 
(1)CausationParagraph (2)(B) of such section is amended by striking or (E) and inserting (E), or (F). 
(2)Duration after serviceParagraph (3) of such section is amended— 
(A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(E)in the case of a veteran described in paragraph (1)(F)— 
(i)with respect to the evaluation described in clause (i) of that paragraph, after a period of 5 years beginning on the date of the veteran's discharge or release from active military, naval, or air service; and 
(ii)with respect to the care, services, and counseling described in clause (ii) of that paragraph, after a period of 2 years beginning on the date of the commencement of the provision of such care, services, and counseling to the veteran. . 
102.Postdeployment medical and mental health screenings for members of the Armed ForcesSection 1074f(b) of title 10, United States Code, is amended— 
(1)by inserting (1) before The system; 
(2)by striking the second sentence; and 
(3)by adding at the end the following new paragraph: 
 
(2)The postdeployment examination shall be conducted not later than 30 days after the date of the return of a member to the United States from a deployment as described in subsection (a). The examination shall include a comprehensive medical and mental health assessment conducted on an individualized basis by personnel qualified to conduct such examinations. . 
103.Provision of electronic copy of military records on discharge or release of members from the Armed Forces 
(a)In generalEach member of the Armed Forces shall be provided, upon discharge or release from the Armed Forces, a copy in an electronic format of the military records (including all medical, military service, and other military records) of such member. The copy of such records shall be provided through a portable, readily accessible, digital, read-only medium. 
(b)Protection of privacyA copy of records shall be provided under subsection (a) in a manner, including the utilization of personal security codes for access, that ensures that access to such records is limited to the member of the Armed Forces concerned and such other individuals as may be authorized by such member. 
(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the actions being taken to comply with the requirements of this section. The report shall include a detailed discussion of the mechanisms to be utilized in order to assure the protection of privacy of military records of members of the Armed Forces as required by subsection (b). 
104.Enhanced outreach to members of the National Guard and Reserve on available benefits and services 
(a)In generalThe Secretary of Defense shall take appropriate actions to ensure that members of the National Guard and Reserve are provided comprehensive outreach on the following: 
(1)The benefits and services available from and through the Federal Government to members of the National Guard and Reserve upon their deactivation from active duty service in the Armed Forces, including benefits under the Benefits Delivery at Discharge program and medical and mental health services. 
(2)The benefits and services available from and through the Federal Government to members of the National Guard and Reserve upon their discharge or release from the Armed Forces, including benefits under the Benefits Delivery at Discharge program and medical and mental health services. 
(b)Nature of outreachThe outreach provided under subsection (a) shall be of the same nature, duration, and quality as outreach provided to members of the regular components of the Armed Forces at discharge or release from the Armed Forces, except that such outreach shall be tailored to the specific employment and other transition needs of members of the National Guard and Reserve who are being deactivated from active duty or discharged or released from the Armed Forces. 
(c)ConsultationThe Secretary of Defense shall provide outreach under subsection (a) in consultation with the following: 
(1)The Secretary of Veterans Affairs, with respect to benefits and services available under the laws administered by the Secretary of Veterans Affairs. 
(2)The Secretary of Labor, with respect to benefits and services available under the laws administered by the Secretary of Labor (including employment and reemployment benefits under chapter 43 of title 38, United States Code (commonly referred to as USERRA)). 
(3)The Administrator of the Small Business Administration, with respect to benefits and services available under the laws administered by the Administrator. 
(4)The Director of the Office of Personnel Management, with respect to eligibility for preferences in employment by the Federal Government. 
(5)The head of any other department or agency of the Federal Government that provides benefits and services to former members of the Armed Forces, with respect to such benefits and services. 
(d)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the actions being taken to comply with the requirements of this section. 
IIReports on Effects of Global War on Terrorism 
201.Definitional matters 
(a)General definition of Global War on TerrorismSection 101 of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(34)The term Global War on Terrorism means the period beginning on September 11, 2001, and ending on the date thereafter prescribed by Presidential proclamation or by law. . 
(b)Specification of locations of Global War on TerrorismFor purposes of this title, the geographic location of the Global War on Terrorism shall be the locations (including the airspace above) as follows: Afghanistan, Algeria, the Arabian Sea, Armenia, Bab el Mandeb, Bahrain, Bulgaria, Cyprus, Diego Garcia (United Kingdom Indian Ocean Territory), Djibouti, Egypt, Eritrea, Ethiopia, the Republic of Georgia, Greece, Guantanamo Bay, Cuba, the Gulf of Aden, the Gulf of Aqaba, the Gulf of Oman, the Gulf of Suez, Indonesia, the Ionian Sea, Iran, Iraq, Israel, Japan, Jordan, Kazakhstan, Kenya, Kyrgyzstan, Kuwait, Lebanon, the Mediterranean Sea, Oman, Pakistan, the Pentagon Reservation, Virginia (but only on September 11, 2001), the Persian Gulf, the Philippines, Qatar, the Red Sea, Romania, Saudi Arabia, Somalia, the Spratley Islands, the Strait of Hormuz, the Suez Canal, Syria, Tajikistan, Turkey, Turkmenistan, the United Arab Emirates, Uzbekistan, Yemen, and any other location specified for purposes of this Act by the Secretary of Veterans Affairs in consultation with the Secretary of Defense. 
202.Global War on Terrorism Veterans Information System 
(a)System requiredThe Secretary of Veterans Affairs shall establish and maintain an information system designed to provide a comprehensive record of the following: 
(1)The veterans of the Global War on Terrorism who seek benefits and services under the laws administered by the Secretary. 
(2)The benefits and services provided by the Secretary to such veterans under the laws administered by the Secretary. 
(b)Designation of systemThe system required by subsection (a) shall be known as the Global War on Terrorism Veterans Information System. 
(c)Requirements for system 
(1)In generalThe system required by subsection (a) shall— 
(A)permit the accumulation, storage, retrieval, and ready analysis of information on the veterans, and on the benefits and services, described by that subsection; and 
(B)facilitate the preparation of the quarterly reports on the effects of participation in the Global War on Terrorism on veterans and the Department of Veterans Affairs as required by section 203. 
(2)ModelThe system may incorporate appropriate elements (or variations on such elements) of the Gulf War Veterans Information System. 
(d)Information from Department of Defense 
(1)Provision of information in global war on terrorism contingency tracking systemThe Secretary of Defense shall provide to the Secretary of Veterans Affairs such information in the Global War on Terrorism Contingency Tracking System (CTS) of the Department of Defense as the Secretary of Defense and the Secretary of Veterans Affairs jointly determine appropriate for purposes of the system required by subsection (a), including the preparation and submittal of reports required by section 203. 
(2)Memorandum of understandingInformation shall be provided under paragraph (1) pursuant to the terms of a memorandum of understanding entered into by the Secretary of Defense and the Secretary of Veterans Affairs for purposes of this section. 
(3)Cost of provision of informationThe cost of the provision of information under paragraph (1) shall be borne by the Department of Defense in accordance with the provisions of section 5106 of title 38, United States Code. 
203.Quarterly reports on effects of participation in the Global War on Terrorism on veterans and the Department of Veterans Affairs 
(a)Quarterly reports requiredNot later than 90 days after the date of the enactment of this Act, and every fiscal year quarter thereafter, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the effects of participation in the Global War on Terrorism on veterans and on the Department of Veterans Affairs. 
(b)Scope of reportEach report required by subsection (a) shall provide the information specified in subsection (c), current as of the date of such report, separately for each of the following periods: 
(1)The period of the fiscal year quarter for which such report is submitted. 
(2)The period beginning on October 1, 2001, and ending on the last day of the most recent fiscal year completed on or before the date of such report, with such information set forth— 
(A)in aggregate over such period; and 
(B)separately for each complete fiscal year that falls within such period. 
(c)Covered informationThe information specified in this subsection for a report under subsection (a) is information on the provision to veterans of the Global War on Terrorism of benefits and services under the laws administered by the Secretary of Veterans Affairs as follows: 
(1)Personal informationAggregated personal information on veterans of the Global War on Terrorism, including— 
(A)the number of such veterans by race; 
(B)the number of such veterans by sex; 
(C)the number of such veterans by age; 
(D)the number of such veterans by marital status (whether married, single, separated, divorced, or widowed); and 
(E)the number of such veterans by residence (by State, territory, or country). 
(2)Information on military serviceAggregated information on the military service of veterans of the Global War on Terrorism, including information on the following: 
(A)In the case of all veterans of the Global War on Terrorism— 
(i)the number of such veterans by Armed Force, and by component of Armed Force, in which such veterans served in the Global War on Terrorism; and 
(ii)the number of such veterans by duty status in which such veterans served in the Global War on Terrorism, including, in the case of veterans who were members of a reserve component of the Armed Forces, the number of such veterans who were members of the National Guard. 
(B)In the case of veterans of the Global War on Terrorism who served only in Operation Enduring Freedom— 
(i)the number of such veterans by Armed Force, and by component of Armed Force, in which such veterans served in Operation Enduring Freedom; and 
(ii)the number of such veterans by duty status in which such veterans served in Operation Enduring Freedom, including, in the case of veterans who were members of a reserve component of the Armed Forces, the number of such veterans who were members of the National Guard. 
(C)In the case of veterans of the Global War on Terrorism who served only in Operation Iraqi Freedom— 
(i)the number of such veterans by Armed Force, and by component of Armed Force, in which such veterans served in Operation Iraqi Freedom; and 
(ii)the number of such veterans by duty status in which such veterans served in Operation Iraqi Freedom, including, in the case of veterans who were members of a reserve component of the Armed Forces, the number of such veterans who were members of the National Guard. 
(D)In the case of veterans of the Global War on Terrorism who served in both Operation Enduring Freedom and Operation Iraqi Freedom— 
(i)the number of such veterans by Armed Force, and by component of Armed Force, in which such veterans served in each of Operation Enduring Freedom and Operation Iraqi Freedom; and 
(ii)the number of such veterans by duty status in which such veterans served in Operation Enduring Freedom or Operation Iraqi Freedom, including, in the case of veterans who were members of a reserve component of the Armed Forces, the number of such veterans who were members of the National Guard. 
(E)In the case of veterans of the Global War on Terrorism who served in neither Operation Enduring Freedom nor Operation Iraqi Freedom— 
(i)the number of such veterans by Armed Force, and by component of Armed Force, in which such veterans served in the Armed Forces during the Global War on Terrorism; and 
(ii)the number of such veterans by duty status in which such veterans served in the Armed Forces during the Global War on Terrorism, including, in the case of veterans who were members of a reserve component of the Armed Forces, the number of such veterans who were members of the National Guard. 
(F)The number of veterans of the Global War on Terrorism by deployment location in the Global War on Terrorism, including the number of such veterans deployed to each location specified in section 201(b). 
(G)The deployment history of veterans during the Global War on Terrorism, including— 
(i)the number of veterans who were deployed more than once; and 
(ii)for each number of veterans who were deployed twice, three times, four times, or more than four times, the number of such veterans who were deployed each such number of times. 
(H)The number of veterans of the Global War on Terrorism by grade upon completion of military service in the Global War on Terrorism. 
(I)The medical evacuation history of veterans during the Global War on Terrorism, including— 
(i)the number of veterans who were evacuated once or more during the Global War on Terrorism; and 
(ii)for each number of veterans who were evacuated twice, three times, four times, or more than four times, the number of such veterans who were evacuated each such number of times. 
(3)Health, counseling, and related benefitsAggregated information on the health, counseling, and related benefits and services provided by the Department of Veterans Affairs to veterans of the Global War on Terrorism, including information on the following: 
(A)The enrollment of such veterans in the patient enrollment system under section 1705 of title 38, United States Code, by priority of enrollment status. 
(B)The number of inpatient stays of such veterans, and the cost of the provision of care and benefits to such veterans during such stays, set forth by— 
(i)priority of enrollment status under the patient enrollment system; and 
(ii)by condition, including traumatic brain injury, amputation, mental health condition, Post Traumatic Stress Disorder (PTSD), and other conditions. 
(C)The number of outpatient visits of such veterans, and the cost of the provision of care and benefits to such veterans, set forth by— 
(i)priority of enrollment status under the patient enrollment system; and 
(ii)by condition, including traumatic brain injury, amputation, mental health condition, Post Traumatic Stress Disorder (PTSD), and other conditions. 
(D)The number of visits of such veterans to a center for the provision of readjustment counseling and related mental health services under section 1712A of title 38, United States Code (commonly referred to as a vet center), and the cost of the provision of such counseling and services. 
(4)Compensation, pension, and other benefitsAggregated information on the compensation, pension, and other benefits and services provided by the Department of Veterans Affairs to veterans of the Global War on Terrorism, including information on the following: 
(A)The claims of such veterans for compensation under chapter 11 of title 38, United Stated Code, including— 
(i)the number of claims received; 
(ii)the number of claims granted; 
(iii)the number of claims denied; and 
(iv)the number of claims pending. 
(B)The amount of compensation paid to such veterans, stated as an average monthly amount for each of the periods covered by such report and as a total amount for both such periods. 
(C)The claims for dependency and indemnity compensation under chapter 13 of title 38, United States Code, with respect to such veterans, including— 
(i)the number of claims received; 
(ii)the number of claims granted; 
(iii)the number of claims denied; and 
(iv)the number of claims pending. 
(D)The amount of dependency and indemnity compensation paid with respect to such veterans, stated as an average monthly amount for the periods covered by such report and as a total amount for such periods. 
(E)The claims for pension under chapter 15 of title 38, United States Code, for or with respect to such veterans, including— 
(i)the number of claims received; 
(ii)the number of claims granted; 
(iii)the number of claims denied; and 
(iv)the number of claims pending. 
(F)The education benefits provided to or with respect to such veterans or other individuals under chapter 30, 32, or 35 of title 38, United States Code, or chapter 1606 or 1607 of title 10, United States, including— 
(i)the number of veterans or other individuals provided such benefits (set forth by chapter under which provided); and 
(ii)the amount of such benefits (set forth by chapter under which provided). 
(G)The vocational rehabilitation benefits and services provided to such veterans, including— 
(i)the number of veterans submitting applications for such benefits or services; 
(ii)the number of applications granted; 
(iii)the number of applications denied; 
(iv)the number of applications pending; and 
(v)the type and amount of such benefits and services provided. 
(H)The housing and small business loan guaranty benefits provided to such veterans under chapter 37 of title 38, United States Code, and other provisions of law, including— 
(i)the number of veterans submitting applications for such benefits; 
(ii)the type, and number and amount by type, of such benefits provided; and 
(iii)the number and amount by type of loans in default. 
(I)The specially adapted housing assistance provided to such veterans under chapter 21 of title 38, United States Code, including the type and amount of assistance provided. 
(J)The insurance benefits provided to or with respect to such veterans under chapter 19 of title 38, United States Code, including the amount of benefits provided under each type of insurance offered by the Secretary. 
(5)Burial and cemetery benefitsAggregated information on the burial and cemetery benefits provided by the Department of Veterans Affairs with respect to veterans of the Global War on Terrorism, including information on the following: 
(A)The number of burials in a cemetery of the National Cemetery System or Arlington National Cemetery. 
(B)The number of flags furnished under section 2301 of title 38, United States Code. 
(C)The amount of burial allowances paid under section 2302 of title 38, United States Code. 
(D)The amount of plot allowances paid under section 2303 of title 38, United States Code. 
(E)The number of headstones, markers, and burial receptacles furnished under section 2306 of title 38, United States Code, and the cost of furnishing such headstones, markers, and receptacles. 
(F)The amount of burial and funeral expenses paid under section 2307 of title 38, United States Code, for veterans who die from a service-connected disability. 
(G)The costs of the transportation of the remains of deceased veterans to a national cemetery under section 2308 of title 38, United States Code. 
(d)Protection of identitiesThe Secretary shall take appropriate actions in preparing and submitting reports under this section to ensure that no personally identifying information on any particular veteran is included or otherwise improperly released in such reports. 
(e)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— 
(A)the Committees on Armed Services, Appropriations and Veterans' Affairs of the Senate; and 
(B)the Committees on Armed Services, Appropriations and Veterans' Affairs of the House of Representatives. 
(2)Global war on terrorismThe term Global War on Terrorism has the meaning given that term in section 101(34) of title 38, United States Code (as added by section 201(a)). 
(3)Veteran of the global war on terrorismThe term veteran of the Global War on Terrorism means a veteran of the Global War on Terrorism who served on active military, naval, or air service during the Global War on Terrorism in a location specified in section 201(b). 
204.Quarterly reports on effects of participation in the Global War on Terrorism on veterans and the Department of Labor 
(a)Quarterly reports requiredNot later than 90 days after the date of the enactment of this Act, and every fiscal year quarter thereafter, the Secretary of Labor shall submit to the appropriate committees of Congress a report on the effects of participation in the Global War on Terrorism on veterans (under the laws administered by the Secretary of Labor) and on the Department of Labor. 
(b)Scope of reportEach report required by subsection (a) shall provide the information specified in subsection (c), current as of the date of such report, separately for each of the following periods: 
(1)The period of the fiscal year quarter for which such report is submitted. 
(2)The period beginning on October 1, 2001, and ending on the last day of the most recent fiscal year completed on or before the date of such report, with such information set forth— 
(A)in aggregate over such period; and 
(B)separately for each complete fiscal year that falls within such period. 
(c)Covered informationThe information specified in this subsection for a report under subsection (a) is information on the provision to veterans of the Global War on Terrorism of employment and other benefits and services under the laws administered by the Secretary of Labor as follows: 
(1)The number of veterans submitting applications for such benefits or services. 
(2)The number of applications granted. 
(3)The number of applications denied. 
(4)The number of applications pending. 
(5)The type and amount of such benefits and services provided. 
(d)Protection of identitiesThe Secretary shall take appropriate actions in preparing and submitting reports under this section to ensure that no personally identifying information on any particular veteran is included or otherwise improperly released in such reports. 
(e)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— 
(A)the Committees on Armed Services, Appropriations and Veterans' Affairs of the Senate; and 
(B)the Committees on Armed Services, Appropriations and Veterans' Affairs of the House of Representatives. 
(2)Global war on terrorismThe term Global War on Terrorism has the meaning given that term in section 101(34) of title 38, United States Code (as added by section 201(a)). 
(3)Veteran of the global war on terrorismThe term veteran of the Global War on Terrorism means a veteran of the Global War on Terrorism who served on active military, naval, or air service during the Global War on Terrorism in a location specified in section 201(b). 
205.Quarterly reports on effects of participation in the Global War on Terrorism on members of the Armed Forces and the Department of Defense 
(a)Quarterly reports requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the effects of participation in the Global War on Terrorism on the members of the Armed Forces and on the Department of Defense. 
(b)Scope of reportEach report required by subsection (a) shall include the information specified in subsection (c), current as of the date of such report, separately for each of the following periods: 
(1)The 90-day period ending on the date of such report. 
(2)The period beginning on September 11, 2001, and ending on the date of such report. 
(c)Covered informationThe information specified in this subsection for a report under subsection (a) is information on the participation of members of the Armed Forces in the Global War on Terrorism as follows: 
(1)Personal informationAggregated personal information on members of the Armed Forces participating in the Global War on Terrorism, including— 
(A)the number of such members by race; 
(B)the number of such members by sex; 
(C)the number of such members by age; 
(D)the number of such members by marital status (whether married, single, separated, divorced, or widowed); and 
(E)the number of such members by home of record (by State or territory). 
(2)Information on military serviceAggregated information on the military service of members of the Armed Forces participating in the Global War on Terrorism, including information on the following: 
(A)The number of such members by Armed Force, and by component of Armed Force, in which such members are serving in the Global War on Terrorism. 
(B)The number of such members by duty status in which such members are serving in the Global War on Terrorism, including, in the case of members who are members of a reserve component of the Armed Forces, the number of such members who are members of the National Guard. 
(C)The number of such members by deployment status in which such members are serving in the Global War on Terrorism, including the number of such members who— 
(i)have served only in Operation Enduring Freedom; 
(ii)have served only in Operation Iraqi Freedom; 
(iii)have served in both Operation Enduring Freedom and Operation Iraqi Freedom; or 
(iv)have served in neither Operation Enduring Freedom nor Operation Iraqi Freedom. 
(D)The number of such members by deployment location in the Global War on Terrorism, including the number of such members deployed to each location specified in section 201(b). 
(E)The deployment history of such members during the Global War on Terrorism, including— 
(i)the number of members who have been deployed more than once; and 
(ii)for each number of members who have been deployed twice, three times, four times, or more than four times, the number of such members who have been deployed each such number of times. 
(F)The number of such members by grade. 
(G)The medical evacuation history of such members during the Global War on Terrorism, including— 
(i)the number of members who have been evacuated once or more during the Global War on Terrorism; and 
(ii)for each number of members who have been evacuated twice, three times, four times, or more than four times, the number of such members who have been evacuated each such number of times. 
(H)The number of such members whose enlistment or period of obligated service has been extended, or whose eligibility for retirement has been suspended, during the Global War on Terrorism under a provision of law (commonly referred to as a stop-loss authority) authorizing the President to extend an enlistment or period of obligated service, or suspend eligibility for retirement, of a member of the Armed Forces in a time of war or national emergency declared by Congress or the President, including— 
(i)the number of such members who have been subject to the exercise of such authority; and 
(ii)for each number of times being subject to the exercise of such authority, the number of such members who have been so subject to such authority each such number of times. 
(I)The number of such members who have been discharged or released from the Armed Forces, including, for each category of condition of discharge, the number of members discharged under such category. 
(3)Information on administration of armed forcesAggregated information on the administration of the Armed Forces participating in of the Global War on Terrorism, including information on the following: 
(A)The number of members of the reserve components of the Armed Forces called or ordered to active duty for service in the Global War on Terrorism, including— 
(i)the number of members of the National Guard and the number of Reserves so ordered; 
(ii)for each number of times of being so called or ordered to active duty, the number of such members who have been so called or ordered to active duty each such number of times; and 
(iii)the average number times being so called or ordered to active duty among all members of the National Guard and Reserve who have been so called or ordered to active duty. 
(B)The number of members of the Armed Forces who have been subject to medical evacuation once or more in the Global War on Terrorism. 
(C)The number of Purple Hearts awarded to members of the Armed Forces in the Global War on Terrorism. 
(D)The number of Global War on Terrorism Expeditionary Medals awarded to members of the Armed Forces. 
(E)The number of anthrax vaccinations performed on members of the Armed Forces for purposes of the Global War on Terrorism, stated for both of the periods covered by such report. 
(F)The number of doses of the medication Larium issued to members of the Armed Forces for purposes of the Global War on Terrorism, stated for both of the period covered by such report. 
(G)The number of members of the Armed Forces whose enlistment or period of obligated service has been extended, or whose eligibility for retirement has been suspended, for purposes of the Global War on Terrorism under a provision of law (commonly referred to as a stop-loss authority) authorizing the President to extend an enlistment or period of obligated service, or suspend eligibility for retirement, of a member of the Armed Forces in a time of war or national emergency declared by Congress or the President. 
(H)The number of members of the Armed Forces participating in the Global War on Terrorism who have been discharged or released from the Armed Forces, including— 
(i)the military status of such members at the time of discharge or release; and 
(ii)the nature of such discharge or release, including less than honorable discharge for drug abuse, alcohol abuse, domestic violence, discipline problems, and other war-related reintegration problems. 
(I)The number of members of the Armed Forces described in subparagraph (H) who have had their discharge upgraded, set forth by deployment status in the Global War on Terrorism and by nature of discharge upon discharge. 
(d)DefinitionsIn this section: 
(1)Congressional defense committeesThe term congressional defense committees means— 
(A)the Committees on Armed Services and Appropriations of the Senate; and 
(B)the Committees on Armed Services and Appropriations of the House of Representatives. 
(2)Global war on terrorismThe term Global War on Terrorism has the meaning given that term in section 101(34) of title 38, United States Code (as added by section 201(a)). 
(3)Member of the armed forces participating in the global war on terrorismThe term member of the Armed Forces participating in the Global War on Terrorism means a member of the Armed Forces who served on active duty in the Global War on Terrorism at a location specified in section 201(b). 
 
